            Case 2:20-cv-01812-JCM-NJK Document 53 Filed 05/10/21 Page 1 of 2



 1   CHRISTOPHER CHIOU, Acting United States Attorney
     SKYLER H. PEARSON, Assistant United States Attorney
 2   U.S. Attorney’s Office
     501 Las Vegas Boulevard South, Suite 1100
 3
     Las Vegas, NV 89101
 4   Tel ǀ 702-388-6530
     E-mail: skyler.pearson@usdoj.gov
 5
     JEAN E. WILLIAMS, Acting Assistant Attorney General
 6   SETH M. BARSKY, Chief
 7   MEREDITH L. FLAX, Assistant Chief
     ANTHONY D. ORTIZ, Trial Attorney
 8   U.S. Department of Justice
     Environment & Natural Resources Division
 9   Wildlife & Marine Resources Section
     Ben Franklin Station, P.O. Box 7611
10   Washington, D.C. 20044-7611
11   Tel ǀ (202) 305-5708; Fax ǀ (202) 305-0275
     E-mail: anthony.d.ortiz@usdoj.gov
12   Attorneys for Federal Defendants

13   Allison N. Melton (SBC 45088) (pro hac vice)
     Center for Biological Diversity
14   P.O. Box 3024
15   Crested Butte, CO 81224
     Phone: (970) 309-2008
16   amelton@biologicaldiversity.org
     Attorney for Plaintiff; additional Plaintiff counsel on signature page of related motion
17
                                  UNITED STATES DISTRICT COURT
18
                                       DISTRICT OF NEVADA
19
     CENTER FOR BIOLOGICAL DIVERSITY,                     Case No. 2:20-cv-01812-JCM-NJK
20
                    Plaintiff,
21                                                        [PROPOSED] ORDER
            v.
22
     HAALAND, ET AL,
23
                    Defendants,
24
             and
25
     IONEER USA CORPORATION
26
                   Defendant-Intervenor.
27

28

                                                      1
           Case 2:20-cv-01812-JCM-NJK Document 53 Filed 05/10/21 Page 2 of 2



 1          Having come before the Court on Federal Defendants’ and Plaintiff Center for Biological
 2   Diversity’s Joint Motion for an Extension of Time for this Court’s ruling on Federal Defendants’
 3
     Emergency Motion to Alter or Amend Judgment (ECF No. 51), IT IS HEREBY ORDERED,
 4
     Federal Defendants and the Center shall provide a status update to the Court no later than May
 5
     14, 2021, indicating whether they have been able to reach agreement or whether a decision on
 6

 7   the Motion from this Court is necessary. IT IS FURTHER ORDERED that the Court will

 8   withhold entering decision on Defendants’ Emergency Motion to Alter or Amend Judgment,

 9   (ECF No. 44), until May 17, 2021.
10   IT IS SO ORDERED.
11
            May 10, 2021.2021
     Dated: ____________,                                __________________________
12
                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    2
